UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):December 30, 2010 ZAP (Exact name of Registrant as specified in its charter) California 0-303000 94-3210624 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 501 Fourth Street Santa Rosa, CA (Address of principal executive offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 30, 2010, Mr. Eqbal Al Yousuf informed ZAP of his resignation from the Board of Directors of ZAP, effective immediately.Mr. Al Yousuf resigned for personal reasons and there were no disagreements between him and ZAP on any matter that resulted in his resignation.Mr. Al Yousuf also informed ZAP that he is waiving any right he might have under any agreement to designate a member of ZAP’s Board of Directors. -2 - Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated: January 4, 2011 By: /s/Steven M. Schneider Steven M. Schneider Chief Executive Officer -3 -
